      Case: 4:17-cv-02409-BYP Doc #: 87 Filed: 09/13/21 1 of 5. PageID #: 781




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 CECIL KOGER,                                  :
                                               :           Case No. 4:17-cv-02409
        Plaintiff,                             :
                                               :           Judge Benita Y. Pearson
                v.                             :
                                               :
 DIRECTOR GARY C. MOHR, et al.,                :
                                               :
        Defendants.                            :

                 MOTION IN LIMINE ON THE ISSUE OF EXHAUSTION

       Pursuant to Federal Rules of Evidence 401, 402 and 403, Defendants respectfully move

the Court for an Order prohibiting Plaintiff Cecil Koger (“Plaintiff”) from making any reference

to his Ital diet or Rastafarian fast day claims at the trial of this matter because they were not

administratively exhausted before he commenced this lawsuit. A memorandum in support is

attached.

                                                    Respectfully submitted,

                                                    DAVE YOST
                                                    Ohio Attorney General

                                                    /s/ Mindy Worly
                                                    MINDY WORLY (0037395)*
                                                    TRACY L. BRADFORD (0058556)
                                                    TONY H. SHANG (0100246)
                                                        *Lead counsel
                                                    Assistant Attorneys General
                                                    Criminal Justice Section
                                                    Corrections Litigation Unit
                                                    30 East Broad Street, 23rd Floor
                                                    Columbus, Ohio 43215
                                                    T: (614) 728-0161; F: (866) 474-4985
                                                    Mindy.Worly@OhioAGO.gov
                                                    Tracy.Bradford@OhioAGO.gov
                                                    Tony.Shang@OhioAGO.gov
                                                    Counsel for Defendants
      Case: 4:17-cv-02409-BYP Doc #: 87 Filed: 09/13/21 2 of 5. PageID #: 782




                                        MEMORANDUM

       Section 1997e(a) of the Prison Litigation Reform Act of 1996 (“PLRA”), 42 U.S.C. § 1997

provides that “no action shall be brought with respect to prison conditions under . . . (42 U.S.C. §

1983) . . . by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” Therefore, under the PLRA exhaustion of

available administrative remedies is a mandatory prerequisite to filing suit in federal court. Jones

v. Bock, 549 U.S. 199, 211 (2007); Porter v. Nussle, 534 U.S. 516, 524 (2002). See also Blissit v.

Fiquris, 345 F.Supp.3d 931, 937 (S.D. Ohio 2018).

       Although Ohio has established a three-step grievance procedure which inmates must follow

in order to administratively exhaust most claims related to institutional life, Ohio Administrative

Code § 5120–9–31(K), this more general inmate grievance procedure does not serve as an

additional or substitute appeal process for those issues or actions which already include a separate

appeal mechanism beyond the institution level or where a final decision has been rendered by a

managing officer. Ohio Administrative Code § 5120–9–31(B).

       Since new religious accommodation dietary requests fall into the latter category, ODRC

makes available a separate administrative exhaustion protocol for these requests. Indeed, pursuant

to 72-REG-02 Religious Accommodations, new “[r]equests that would require the creation of a

special diet, a religious ‘feast’ menu, or that would require the purchase of special foods (e.g.,

kosher, halal, etc.) not currently offered, or which would expand access to such diets to different

or additional religious groups must be referred to the religious services administrator for final

decision.” ECF No. 52-7, Defendants’ Ex. G, 72-REG-02(V)(H)(1) (emphasis added). Therefore,

when it comes to the available administrative exhaustion of an inmate’s special diet or fasting




                                                 2
       Case: 4:17-cv-02409-BYP Doc #: 87 Filed: 09/13/21 3 of 5. PageID #: 783




request, the decision of the Religious Services Administrator, in this case Defendant Mike Davis,

is final. Id.

        ODRC provides religious accommodation for authorized religious practices which are not

otherwise addressed within institutional policies. See ECF No. 52-7, Defendants’ Ex. G, 72-REG-

02. However, accommodation requests which are not specifically addressed in policy are not

granted automatically based on affiliation alone. See Hernandez v. Pugh, Case No. 4:12cv2040,

2013 U.S. Dist. LEXIS 445 (N.D. Ohio 2013). Rather, such requests require review and further

verification to determine whether the request is religiously based, not in conflict with the prison’s

operational and security concerns, 72-REG-02(V)(A), and remain subject to reasonable

restrictions regarding the time, place and manner in which the practice may be accommodated.

ECF No. 52-7, Defendants’ Ex. G, 72-REG-02(V)(C).

        Thus, to administratively exhaust a special diet or fasting claim, it is the inmate’s

responsibility to submit a properly completed request for religious accommodation form,

DRC4326, to the appropriate prison officials for recommendation, which must then be forwarded

to the Religious Services Administrator for final decision. ECF No. 52-7, Defendants’ Ex. G, 72-

REG-02(V)(G). To do so, the request must include the religion to which the inmate belongs, the

specific accommodation being requested, the basis for the requested religious practice, and the

contact information of the religious leaders who can verify the inmate’s request. ECF No. 52-7,

Defendants’ Ex. G, 72-REG02(V)(G)(2-3). See also ECF No. 52-2, PageID 578, Defendant’s Ex.

B, Request for Religious Accommodation, Form DRC4326.

        By contrast with these requirements, however, it is uncontroverted that the only request for

religious accommodation (DRC4326) Plaintiff ever submitted to RCI’s Chaplain that remotely

refers to Rastafarian fast days was submitted on May 27, 2018 (for the “observance of Holidays




                                                 3
      Case: 4:17-cv-02409-BYP Doc #: 87 Filed: 09/13/21 4 of 5. PageID #: 784




and Fast Days”), ECF No. 52-2, PageID 578, Defendant’s Ex. B, Request for Religious

Accommodation, Form DRC4326, and thereafter referred to the Religious Services Administrator

on June 5, 2018 for his consideration and final decision. Id., at PageID 577.

       Likewise, the only request for religious accommodation (DRC4326) Plaintiff ever

submitted to RCI’s Chaplain for an Ital diet was also submitted on May 27, 2018 (“To Have Ital”),

ECF No. 52-2, PageID 578, Defendant’s Ex. B, Request for Religious Accommodation, Form

DRC4326, and thereafter referred to the Religious Services Administrator on June 5, 2018 for his

consideration and final decision. Id., at 577.

       Since Plaintiff did not submit his DRC4326 request for an Ital diet or for fast days until

May 27, 2018, the form could not have been referred to the Religious Services Administrator for

final decision as ODRC’s administrative procedure requires until after this litigation was

commenced on November 16, 2017. A fortiori, Plaintiff could not have exhausted his available

administrative remedies prior to filing his Complaint as mandated by the PLRA.

        Accordingly, because “such references may unduly prejudice the jury against Defendants

based on matters [that should] no longer [be] at issue in this case,” Silberstein v. City of Dayton,

Case No. 3:02CV522, 2007 U.S. Dist. LEXIS 4141 (S.D. Ohio 2007), Plaintiff should be

precluded from making any reference to his Ital diet or Rastafarian fast day claims at the trial of

this matter.




                                                 4
      Case: 4:17-cv-02409-BYP Doc #: 87 Filed: 09/13/21 5 of 5. PageID #: 785




                                                     Respectfully submitted,

                                                     DAVE YOST
                                                     Ohio Attorney General

                                                     /s/ Mindy Worly
                                                     MINDY WORLY (0037395)*
                                                     TRACY L. BRADFORD (0058556)
                                                     TONY H. SHANG (0100246)
                                                         *Lead counsel
                                                     Assistant Attorneys General
                                                     Criminal Justice Section
                                                     Corrections Litigation Unit
                                                     30 East Broad Street, 23rd Floor
                                                     Columbus, Ohio 43215
                                                     T: (614) 728-0161; F: (866) 474-4985
                                                     Mindy.Worly@OhioAGO.gov
                                                     Tracy.Bradford@OhioAGO.gov
                                                     Tony.Shang@OhioAGO.gov

                                                     Counsel for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion in Limine on the Issue of Exhaustion

has been electronically filed on September 13, 2021. Notice of this filing will be sent to counsel

for all parties via the Court’s electronic filing system. Parties may access this filing through the

Court’s system.



                                                     s/ Mindy Worly
                                                     Mindy Worly (0037395)
                                                     Principal Assistant Attorney General




                                                 5
